DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (KR 2016-0079165), hereinafter “Kang,” wherein an English machine translation is used and cited herein.
Regarding claim 1, Kang teaches a high strength ultra-thick steel material ([0006]), comprising, by weight%, 0.02-0.12% C, 0.01-0.6% Si, 0.005-0.5% Al, 0.3-2.5% Mn, 0.01-2.0% Ni, 0.005-0.10% Nb, 0.005-0.1% Ti, 0.01-1.0% Cu, 0.2% or less (200 ppm or less) P, 0.01% or less (100 ppm or less) S, and a balance of Fe and unavoidable impurities (Abstract, [0017]-[0050]), which satisfies or overlaps with the instantly claimed composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Kang does not explicitly teach wherein the steel material has a microstructure in a subsurface area up to t/10, where t is a thickness in mm, comprising bainite of 90 area% or greater, wherein a particle size of crystalline grains of the steel material having a high inclination angle boundary of 15° or higher measured by EBSD, is 10 µm or less, excluding 0 µm, and wherein the steel material has a microstructure in a subsurface area from t/10 to a t/2 comprising 95 area% or higher of a composite structure of acicular ferrite and bainite, and 5 area% or lower, of a martensite-austenite constituent, and wherein a nil-ductility (NDT) temperature of a specimen taken from a surface of the steel material, according to a naval research laboratory-drop weight test (NRL-DWT) regulated in ASTM 208-06 is -60°C or lower.
However, Kang teaches steel material with an overlapping composition (Abstract, [0017]-[0050]), as discussed above, and further teaches a method of making the steel material comprising reheating a slab to a temperature range of 1000-1250°C, rough rolling the heated steel slab, cooling at a cooling rate of 5°C/s or more so that the depth of the steel slab from the surface of the steel slab to a depth corresponding to 10 to 20% of the thickness of the steel slab is equal to or lower than the bainite transformation start temperature (Bs), finish rolling the cooled slab, and cooling the slab at a cooling rate of 5-50°C/s to a bainite transformation completion temperature (Bf) or lower ([0010], [0059]-[0080]).
	This process is substantially similar to the process described in p. 4 ln. 14 to p. 5 ln. 2 of the instant specification, which comprises reheating a slab, rough rolling the slab reheated in the reheating, and then cooling the slab to a temperature Ar3°C or higher to (Ar3+100)°C or lower, at a rate of 0.5°C/s or more, and finish rolling the slab cooled in the cooling, and then water cooling the slab. The first cooling of Kang is at a cooling rate of 5°C/s or more, which satisfies the range of 0.5°C/s or more. Additionally, the temperature range of equal to or lower than Bs taught by Kang overlaps with the temperature range of Ar3°C or higher to (Ar3+100)°C or lower. The second cooling of Kang is at a cooling rate of 5-50°C/s, which is considered substantially similar to water cooling, which the instant specification in p. 17 ln. 3-4 states is carried out at 3°C/sec or more.
	Thus, as Kang teaches an overlapping composition (Abstract, [0017]-[0050]) and a substantially similar process of making ([0010], [0059]-[0080]), the aforementioned properties of wherein the steel material has a microstructure in a subsurface area up to t/10, where t is a thickness in mm, comprising bainite of 90 area% or greater, wherein a particle size of crystalline grains of the steel material having a high inclination angle boundary of 15° or higher measured by EBSD, is 10 µm or less, excluding 0 µm, and wherein the steel material has a microstructure in a subsurface area from t/10 to a t/2 comprising 95 area% or higher of a composite structure of acicular ferrite and bainite, and 5 area% or lower, of a martensite-austenite constituent, and wherein a nil-ductility (NDT) temperature of a specimen taken from a surface of the steel material, according to a naval research laboratory-drop weight test (NRL-DWT) regulated in ASTM 208-06 is -60°C or lower would have naturally flowed from the teachings of Kang. One of ordinary skill in the art would expect a steel material with an overlapping composition and a substantially similar process of making to result in the same properties. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
	Regarding claim 4, Kang teaches an impact transition temperature (DBTT) of -50°C or less ([0092]), which satisfies the instantly claimed range of -40°C or lower. As Kang teaches that DBTT for the entire steel material is -50°C or less ([0092], one of ordinary skill in the art would expect that a specimen taken from a subsurface t/4 position below a surface of the steel material of Kang to also have a DBTT of -50°C or less.
In the alternative, as discussed above regarding claim 1, Kang teaches an overlapping composition (Abstract, [0017]-[0050]) and a substantially similar process of making ([0010], [0059]-[0080]). Thus, the property recited in claim 4 would have naturally flowed from the teachings of Kang. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
	As to claim 5, Kang teaches a plate thickness of 80 mm or more ([0002], [0020]), which overlaps with the instantly claimed range of 50-100 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. This is exemplified by the inventive steels of Kang, which all have thicknesses within the instantly claimed range of 50-100 mm (Table 3). Furthermore, all of the inventive steels of Kang have a yield strength (YS) greater than 460 MPa (Table 3).
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Kang would not be expected to have the property of wherein a nil-ductility (NDT) temperature of a specimen taken from a surface of the steel material, according to a naval research laboratory-drop weight test (NRL-DWT) regulated in ASTM 208-06 is -60°C or lower, because the instant method performs cooling after rough rolling in a temperature region of Ar3°C or more to (Ar3+100°C) or less at a cooling rate of 0.5°C/s or more, while Kang discloses after rough rolling, cooling at a cooling rate of 5°C/s or more so that the depth corresponding to 10-20% of the thickness of the steel slab from the surface is below the bainite transformation initiation temperature (Bs). Applicant argues that the Ar3 point is higher than the Bs temperature, citing the examples of the instant specification and Kang. Applicant argues that thus the method of Kang is not substantially similar. 
In response, Examiner notes that Kang teaches cooling from the rough rolling, which is performed at ~1250°C down to a temperature equal to or lower than the Bs temperature at a cooling rate of 5°C/s ([0063]-[0067]). This is overlapping with or encompassing the cooling temperature range of the instant method (i.e. temperature region of Ar3°C or more to (Ar3+100°C)), particularly in the case where the Bs temperature is lower than the Ar3 temperature. Furthermore, the cooling rate of Kang overlaps with the 0.5°C/s or more of the instant method. Thus, as Kang teaches an overlapping composition (Abstract, [0017]-[0050]) and a substantially similar process of making ([0010], [0059]-[0080]), one of ordinary skill in the art would expect the steel of Kang to have the high angle boundary and NRL-DWT properties as claimed. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Applicant further argues that Kang teaches steels having a microstructure including a bainitic ferrite phase throughout the thickness of the steel ([0053]-[0054]), while the steel material of claim 1 has bainite as a main phase in a surface portion and acicular ferrite as a main phase in a central portion.
In response, Examiner agrees that Kang teaches that its steel microstructure contains in excess of 99% by area bainitic ferrite ([0052]-[0057]). However, as evidenced by Caballero et al. (F.G. Caballero, M.K. Miller, C. Garcia-Mateo, J. Cornide, M.J. Santofimia. Temperature dependence of carbon supersaturation of ferrite in bainitic steels. Scripta Mater., 67 (2012), pp. 846-849.) in Fig. 2, shown below, both forms of bainite are composed of bainitic ferrite and cementite. Cementite is a carbon rich phase and would be limited by the content of carbon. Note that Kang teaches a very low carbon steel (Abstract), and thus a carbon rich phase such as cementite could only be a minority within the morphology based on the overall content of carbon. Thus, the bainitic ferrite of Kang reads on bainite. Furthermore, as Kang teaches an overlapping composition and substantially similar process of making, as set forth in the rejections above, one of ordinary skill in the art would expect the steel of Kang to have the subsurface microstructure as claimed.

    PNG
    media_image1.png
    673
    486
    media_image1.png
    Greyscale

Examiner notes that the claim 1 limitation “wherein the steel material has a microstructure in a subsurface area from a t/10 to a t/2 comprising 95% area or higher of a composite structure of acicular ferrite and bainite, and 5 area% or lower, of a martensite-austenite constituent” does not require “acicular ferrite as a main phase in a central portion.” As presently claimed, this central portion may have                 
                    99
                    .
                    
                        
                            9
                        
                        -
                    
                
            % bainite and an infinitesimally small amount of acicular ferrite. Thus, claim 1 as presently written does not patentably distinguish over Kang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734